Citation Nr: 1709318	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At that time, the RO, denied service connection for tinnitus and asbestosis, and granted service connection for bilateral hearing loss.  The Veteran only appealed the denial of service connection for tinnitus.  This matter is currently under the jurisdiction of the RO in Milwaukee, Wisconsin.

The Board notes that the Veteran's representative, the American Legion, has not provided an informal hearing presentation as to this claim.  However, as the Board is granting this matter, the Veteran is not prejudiced by any such failure.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit of service connection for tinnitus sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


Tinnitus Claim

The Veteran contends that he developed tinnitus in service.  He has reported that he has had intermittent ringing in his ears since service, including his duties as a metal worker.  (October 2010 statement).  His January 1972 report of medical history similarly noted that the Veteran had worked as a metal worker - ship fitter.

Service treatment records are negative as to complaints of, or treatment for, bilateral hearing loss or tinnitus.

In April 2011, the Veteran underwent a VA examination.  The VA examiner found that at least some portion of the Veteran's bilateral hearing loss was due to in-service noise exposure.  The VA examiner, however, reported that given the Veteran's late-reported onset of tinnitus, it can be stated that the Veteran's tinnitus was less likely as not due to noise exposure in the military.  

Following the VA examination, in May 2011, the Veteran indicated that although his first report of tinnitus had only been within past 5 years, it had actually started during active duty.  He indicated that he had not report it previously because he had not known that he should.  That statement is consistent with his October 2010 claim statement, wherein he reported that the ringing began while working on the metal hull in service and never stopped.

The Veteran has reported having tinnitus since service. (October 2010 claim, May 2011 statement, August 2012 VA Form 9).  He is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In view of the Veteran's in-service noise exposure, including from his duties as a metal worker, his service-connected hearing loss, and his credible reports of bilateral tinnitus since service, the Board finds that his lay assertions are probative and persuasive on whether he has had bilateral tinnitus since service.

The Board finds that the evidence of record to be at least at equipoise in regards to the tinnitus claim; thus the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the Veteran the benefit of the doubt, the Board finds service connection tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


